Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-18-00025-CV

Roderick SANCHEZ, In His Official Capacity as Director, Development Services Department,
      City of San Antonio, and Development Services Department, City of San Antonio,
                                       Appellants

                                                     v.

              BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO and
                          Map Industries, L.L.C. d/b/a U-Pull It,
                                       Appellees

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-02439
                              Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 12, 2018

JOINT MOTION TO ENTER AGREED JUDGMENT REVERSING IN PART GRANTED;
AFFIRMED IN PART AND REVERSED AND RENDERED IN PART

           After a bench trial, the trial court rendered a final judgment in favor of appellees. The final

judgment included an award of attorney’s fees to Map Industries, L.L.C. d/b/a U-Pull It. Following

rendition of judgment, appellants filed this appeal. After the clerk’s and reporter’s records were

filed, appellants filed their brief. Thereafter, the parties entered into settlement negotiations and

asked this court to abate the appeal pending completion of the settlement. We granted the
                                                                                      04-18-00025-CV


requested abatement and ordered appellants to file a status report or dispositive motion once the

settlement was complete.

       In accordance with our order, on December 3, 2018, the parties filed an agreed motion in

which they advise that they have reached a settlement pursuant to which appellants have “agreed

to forego pursuit of an appeal” if Map Industries, L.L.C. d/b/a U-Pull It “would forego any

recovery of attorney’s fees.” As a result of these terms, the parties ask this court to reverse the

portion of the trial court’s judgment with regard to the award of attorney’s fees and render

judgment that Map Industries, L.L.C. d/b/a U-Pull It take nothing on its claim for attorney’s fees.

Based on the parties’ motion and the language therein, the remainder of the trial court’s judgment

would be affirmed. The parties have also agreed that costs should be taxed against the party

incurring same, and ask that this court expedite this matter and direct the clerk of the court to

immediately issue this court’s mandate.

       After review, we grant the parties’ joint motion, reverse the portion of the trial court’s

judgment awarding attorney’s fees to Map Industries, L.L.C. d/b/a U-Pull It, render judgment that

Map Industries, L.L.C. d/b/a U-Pull It take nothing with regard to its claim for attorney’s fees, and

affirm the remainder of the judgment. See TEX. R. APP. P. 42.1(2)(A); id. R. 43.2(c). We order

that costs are to be taxed against the party incurring same. See id. R. 42.1(d). We further order

the clerk of this court to issue this court’s mandate immediately. See id. R. 18.1(c).

                                                  PER CURIAM




                                                -2-